 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   GIULIANA MENDIOLA                           Case No. 5:20-cv-00832-ODW-KK
11
                  Plaintiff,                     [PROPOSED] ORDER RE:
12                                               JOINT STIPULATION FOR
            v.                                   PROTECTIVE ORDER
13
     THE REGENTS OF THE                          Complaint Filed: April 18, 2020
14   UNIVERSITY OF CALIFORNIA;                   FAC Filed: August 10, 2020
     JOHN MARGARITIS, Head Coach of
15   Women’s Basketball, and TAMICA
     SMITH JONES Athletic Director               Judge: Hon. Otis D. Wright, II
16                                               Courtroom: 5D – 5th Floor
17                Defendants.                    Magistrate: Hon. Kenly Kiya Kato
                                                 Courtroom: 3-4 – 3rd Floor
18

19                                               Trial Date: Not Set

20         Pursuant to Plaintiff GIULIANA MENDIOLA, (“Plaintiff”) and Defendants
21   THE    REGENTS        OF   THE     UNIVERSITY         OF    CALIFORNIA,          JOHN
22   MARGARITIS, and TAMICA SMITH JONES (“Defendants”) (collectively, the
23   “Parties”) Stipulated Protective Order, and for good cause shown, the Court hereby
24   ORDERS as follows:
25         The Parties’ Stipulated Protective Order shall be entered by this Court.
26

27           -XQH
     Dated: ___________________            _________________________________
                                           HONORABLE KENLY KIYA KATO
28                                         UNITED STATES MAGISTRATE JUDGE
                                          Case No. 5:20-cv-00832-ODW-KK
                                          -1-
     [PROPOSED] ORDER RE: JOINT STIPULATION FOR PROTECTIVE ORDER
